PD-0377-15

NAM BRYAN TRAN                         §          IN THE COURT OF
                                       §
V.                                     §          CRIMINAL APPEA&Sj
                                       §
THE STATE OF TEXAS                     §          OF TEXAS     •cowroFoiSJragu
                  PRO SE MOTION REQUESTING LEAVE TO FILE            APR 02 2015
                        AN ORIGINAL   COPY ONLY OF THE
                      PETITION FOR DISCRETIONARY REVIEW

TO THE    HONORABLE   COURT OF CRIMINAL    APPEALS OF TEXAS:
                                                                Abel Acosta, Clerk
     COMES NOW the Petitioner in the above-styled and numbered

cause and respectfully moves this Honorable Court to grant
                                                                FILED IN
leave to file an original copy only of the Petitj^flp SIGNAL APPEALS
cretionary Review and in support thereof would show to the, „„^
Court the following:

     1.   The style and appeal-, 'number
                                     u      4-u Court
                                         in the „   * of* Appeals
                                                          AAbei Acosia,
                                                                    is':Clerk

NAM BRYAN TRAN V. THE STATE OF TEXAS,         Appeal No.06-13-00087-CR.

     2.   The petitioner moves that, pursuant to Rule 2, Texas

Rules of Appellate Procedure, this Court suspend Rule 9.3(b)/

T.R.A.P./ that requires the filing of eleven(ll) copies of the

Petition for Discretionary Review with the Court.

     3.   The facts relied upon to show good cause for this re

quest are/ as follows: The Appellant is indigent and incarcerated

and does not have access to a photo copier. The Appellant is

presently not represented by counsel and intends to file a Pro Se

Petition for Discretionary Review.

     WHEREFORE/   PREMISES CONSIDERED/     the Petitioner respectfully

requests that this Honorable Court grant leave to file an
original copy only of the Petition for Discretionary Review

with   the   Court.


                                              Respectfully submitted/



                                              Nam Bryan Trant
                                              Telford   Unit
                                              3899 State Hwy 98
                                              New   Boston,    Tx   75570



                      CERTIFICATE   OF   SERVICE


   The petitioner hereby certifies that a copy of the foregoing

Motion has been mailed postage prepaid to The Tarrant County

District Attorney, Tim Curry Justice Center, 401 W. Belknap,

Fort Worth/ Tx 76196-0201/ on this          day of maWch, 2015.

                                              NA
                                                      v-
                                                     YAN   TRAN